DETAILED ACTION
Status of the Claims
	This office action is in response to Applicant's communication received on August 22, 2018.  Claims 1-19 are pending, have been examined and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
A copy of Foreign Application UNITED KINGDOM 1619301.3 11/15/2016 has been received in the present application.
It is noted, however, that applicant has not filed a certified copy of the following applications as required by 37 CFR 1.55:
UNITED KINGDOM 1603117.1 02/23/2016
UNITED KINGDOM 1603123.9 02/23/2016
UNITED KINGDOM 1604225.1 03/11/2016
UNITED KINGDOM 1606630.0 04/15/2016
UNITED KINGDOM 1603114.8 02/23/2016
Drawings
	The drawings submitted on August 22, 2018 are acceptable.

Third-Party Submission
	The third-party submission under 37 CFR 1.290 filed on 6/12/2019 is in compliance with 35 U.S.C. 122(e) and 37 CFR 1.290.  Accordingly, the third-party submission is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
a computing agent arranged to evaluate and/or execute the at least one rule of the smart contract, in claim 1;
the computing agent is arranged to communicate with further computing agents, […], in claim 6; 
the computing agent is arranged to coordinate and/or authorize activities of each of the further computing agents, in claim 7;
at least one further computing agent arranged to generate a blockchain transaction relating to income associated with the asset, in claim 8;
at least one further computing agent arranged to generate a blockchain transaction relating to a cost associated with the asset, in claim 8;
at least one further computing agent arranged to process the netting off of income against payments associated with the asset, in claim 8; and 
wherein computing agent is arranged to generate a blockchain transaction upon detection of an event or trigger specified in the smart contract, in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part, “evaluate and/or execute the at least one rule of the smart contract.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Applicant’s disclosure broadly indicates that a computing agent can be arranged to evaluate and/or execute the at least one rule of the smart contract.  See e.g., Specification [0007]; [0019]; [0032].  However, the disclosure fails to identify how the computing agent would be arranged and/or what steps are involved in the evaluating of a rule.  Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the   See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).  Independent claim 11 contains a substantially similar limitation to that described above, accordingly, claim 11 is also rejected for the same reasons and rational.  Claims 2-10 and 12-19 are also rejected based upon their dependency to claim 1 or 11.	Claims 7 and 16 recite, in part, “wherein the computing agent is arranged to coordinate and/or authorize activities of each of the further computing agents.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Applicant’s disclosure merely reiterates the language found in the claim without providing any description as to how the computing agent would be arranged to coordinate and/or authorize activities of each of the further computing agents and/or what specific steps are involved in the coordinating and/or authorizing of activities at a further computing agent.  Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
Claim 8 recites, in part, “at least one further computing agent arranged to generate a blockchain transaction relating to income associated with the asset” and “at least one further computing agent arranged to generate a blockchain transaction relating to a cost associated with the asset.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for these limitations.  Applicant’s Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).  Claim 17 contains a substantially similar limitation to that described above, accordingly, claim 17 is also rejected for the same reasons and rational.
Claims 9 and 18 recites, in part, “generate a blockchain transaction upon detection of an event or trigger specified in the smart contract.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for these limitations.  Applicant’s disclosure merely reiterates the language found in the claim without providing any description as to how the blockchain transaction would be generated.  Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the   See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	The claim limitations that recite: a computing agent arranged to evaluate and/or execute the at least one rule of the smart contract, in claim 1; the computing agent is arranged to coordinate and/or authorize activities of each of the further computing agents, in claim 7; at least one further computing agent arranged to generate a blockchain transaction relating to income associated with the asset, in claim 8; at least one further computing agent arranged to generate a blockchain transaction relating to a cost associated with the asset, in claim 8; at least one further computing agent arranged to process the netting off of income against payments associated with the asset; and wherein computing agent is arranged to generate a blockchain transaction upon detection of an event or trigger specified in the smart contract, in claim 9, are claim limitations that invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions.  In this instance, Applicant’s specification describes an “agent” or “computing agent” as “a computing resource which is a suitably arranged computing component(s), such as a server running a program, that provides processing functionality in parallel to the blockchain.”  See Published Specification [0109]; see also [0329-0356].  While the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


	Claim 6 recites, in part, “each of said further computing agents arranged to perform a task associated with the asset.”  The scope of this limitation is unclear because the claim(s) never explicitly indicate(s) that the “further computing agents” are part of the claimed system.  Accordingly, it is unknown/unclear whether Applicant intended the further computing nodes and their associated steps to be part of the claimed system, or if the language describing the further computing agents was merely provided as descriptive language.  As best understood, the “further computing agents” are not part of the claimed system, therefore, any steps/actions they would perform would be outside the scope of the claimed invention.  In order to further prosecution the claim has been interpreted in this manner.  Claim 7 is also rejected based upon its dependency to claim 6.	Claim 11 recites, in part, “using a computing agent to evaluate and/or execute the at least one rule of the smart contract.”  The scope of this limitation is unclear because it is unknown what step/action is part of the claimed method.  For example, it is unclear if the positively recited step is “using a computer” for the intended purpose of evaluating/executing a rule, or if the positively recited step is evaluating/executing a rule, or if the positively recited step is a combination of these, or something else altogether.  As best understood, the positively recited step is evaluating and/or executing a rule, where a computing agent is used to perform this step.  In order to further prosecution the claim has been interpreted in this manner.  If this interpretation is correct, Examiner suggest amending the limitation to recite “evaluating and/or executing, by a computing agent, the at least one rule of the smart contract.”  Claims 12-19 are also rejected based upon their dependency to claim 11. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a machine (i.e. claims 1-10) and a process (i.e. claims 11-19).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 11 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 11 recites:
defining an asset comprising a plurality of private cryptographic keys, each private key being associated with an owner of the asset;
generating a registry comprising a plurality of public cryptographic keys, wherein each public key:
corresponds to a private key in the plurality of private cryptographic keys, and
is associated with a redeem script hash that can be identified within an unspent blockchain transaction
generating a smart contract comprising at least one rule relating to automated generation of one or more blockchain transactions to enable a transfer to be made in respect of the asset; and
using a computing agent to evaluate and/or execute the at least one rule of the smart contract.

Here the claim recites the abstract idea of calculating and allocating income and/or costs to owners of blockchain-based assets.  See e.g., Specification [0008].  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction or legal interaction (e.g., asset management based on agreements in a contract).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a computing agent) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite a combination of abstract ideas since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.    
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 11 recites the additional element of:  using a computing agent [to evaluate and/or execute the at least one rule of the smart contract].  The computing agent is recited at a high-See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Independent claim 1 recites the additional elements of:  an asset; a registry; a smart contract; and a computing agent [arranged to evaluate and/or execute the at least one rule of the smart contract].  The recited asset, registry and smart contract fail to perform any steps and, as drafted, amount to nothing more than generic computing components and/or software that are storing various types of data.  Additionally, claim 1 recites these devices/components at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  Accordingly, the additional elements, whether considered alone or in combination with the other additional elements, fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components to implement the abstract idea (e.g., to store, analyze data, etc.) amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et al. (US 2017/0046664 A1) (“Haldenby”) in view of Poon et al.: "The Bitcoin Lightning Network: Scalable Off-Chain Instant Payments", January, 14 2016, Retrieved from the Internet: https://lightning.network/lightning-network-paper.pdf (“Poon”). 
Regarding Claim 1:  Haldenby discloses a computer-implemented system arranged to control a transfer made via a blockchain, the computer-implemented system comprising:
an asset comprising a plurality of private cryptographic keys, each private key being associated with an owner of the asset (See at least Haldenby [0034]; [0074]; [0098]; [0193].  Where an asset (i.e. asset/tracked asset) comprises (i.e. is associated with) a plurality of private cryptographic keys (i.e. private cryptographic keys, e.g., private “crypto” keys), each private key being associated with an owner of the asset (i.e. “private cryptographic keys (e.g., a private "crypto' key) associated with each owner associated with the assets”).);
a registry comprising a plurality of public cryptographic keys wherein each public key (See at least Haldenby [0024]; [0032].  Where a registry (i.e. ledger, e.g., a hybrid public-private ledger) comprises a plurality of public cryptographic keys (i.e. public keys) wherein each public key:):
corresponds to a private key in the asset's plurality of private cryptographic keys (See at least Haldenby [0058]; [0080-0082]; Fig. 2)
a smart contract comprising at least one rule relating to the-automated generation of one or more blockchain transactions to enable a transfer to be made in respect of the asset (See at least Haldenby [0101]; [0183]; [0186-0189]; Fig. 4; Fig. 7.  Where a smart contract (i.e. rules engine and event trigger list) comprises at least one rule (i.e. one or more established rules, e.g., a disbursement rule) relating to the-automated generation of one or more blockchain transactions (i.e. relating to operations that generate one or more additional ledger blocks) to enable a transfer (e.g., sale, transfer, and/or re-allocation) to be made in respect of the asset (e.g., based on the sale, transfer, and/or re-allocation of the user’s ownership interest in the asset).); and
a computing agent arranged to evaluate and/or execute the at least one rule of the smart contract (See at least Haldenby [0101]; [0183]; [0186-0189]; Fig. 4; Fig. 7.  Where a computing agent (i.e. system, e.g., system 140) is arranged to evaluate (i.e. access and determine) and/or execute (i.e. perform one or more operations) the at least one rule of the smart contract (i.e. one or more established rules).).
	Haldenby discloses the generating of secured blockchain-based ledger structures that facilitate the event-based control of tracked assets.  Haldenby [0002].  Haldenby discloses that blocks of conventional and hybrid blockchain ledgers may include common elements of data (e.g., a public key of the recipient, a cryptographic hash of the one or more prior transactions, etc.) that may specify transactions that distribute, transfer, and/or otherwise act upon portions of tracked assets.  Haldenby [0069].  However, Haldenby does not explicitly disclose wherein each public key is associated with a redeem script hash that can be identified within an unspent blockchain transaction.	Poon, on the other hand, teaches wherein each public key is associated with a redeem script hash that can be identified within an unspent blockchain transaction (See at least Poon Section 3.3.5.  Where each public key (i.e. pubkeys, e.g., PAliceF, PBobF) is associated with a redeem script hash (i.e. a Pay .).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haldenby’s method of generating a secured blockchain-based ledger structure that facilitates the event-based control of tracked assets, to include the teachings of Poon, in order to use Bitcoin scripting op-codes to enable the transfer of funds without risk of counterparty theft (Poon Section 12).

Regarding Claim 3:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein the transfer is a transfer of currency to be made in respect of the asset, and wherein the transfer relates to income or costs associated with the asset (See at least Haldenby [0110-0112]; [0150]; [0183]; [0186-0189]; Fig. 7.  Where the transfer (e.g., sale, transfer, and/or re-allocation) is a transfer of currency (i.e. electronic transfer of funds, e.g., Bitcoins) to be made in respect of the asset (e.g., based on the sale, transfer, and/or re-allocation of the user’s ownership interest in the asset), and wherein the transfer relates to income (e.g., proceeds derivative of the sale) or costs (e.g., theft) associated with the asset.).

Regarding Claim 4:  The combination of Haldenby and Poon discloses the system according to claim 3.  Haldenby further discloses wherein the currency is Bitcoin, or any digital currency, or a tokenised value (See at least Haldenby [0110-0112], see also [0150]; [0183]; [0186-0189]; Fig. 7).

Regarding Claim 5:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein the at least one rule provided in the smart contract defines a payment schedule associated with the asset (See at least Haldenby [0072] “user 110 may specify a particular distribution of tracked assets (e.g., recurring bill payments, distributions to other owners, etc.) in response to an accident involving user 110 and/or user 110's death (e.g., triggering events).”; [0096]; see also [0101]; [0183]; [0186-0189]; Fig. 4; Fig. 7.  Where at least one rule (i.e. one or more established rules, e.g., a disbursement rule) provided in the smart contract (i.e. rules engine and event trigger list) defines a payment schedule (e.g., recurring bill payment) associated with the asset.).

Regarding Claim 6:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein the computing agent is arranged to communicate with further computing agents, each of said further computing agents arranged to perform a task associated with the asset (See at least Haldenby [0039]; [0048-0052]; [0075]; Fig. 1.  Where the computing agent (i.e. system, e.g., system 140) is arranged to communicate with further computing agents (i.e. peer systems, e.g., per systems 160), each of said further computing agents arranged to perform a task (e.g., hash the encrypted rules engine and event trigger list (i.e. smart contract) into the genesis block) associated with the asset.).

Regarding Claim 7:  The combination of Haldenby and Poon discloses the system according to claim 6.  Haldenby further discloses wherein the computing agent is arranged to coordinate and/or authorize activities of each of the further computing agents (See at least Haldenby [0170]; [0189].  Where the computing agent (i.e. system, e.g., system 140) is arranged to coordinate and/or authorize activities of each of the further computing agents (e.g., by providing encrypted data corresponding to an updated list of event triggers and an update rules engine, and/or by generating transaction data and transmitting the transaction data to one or more peer systems so that the one or more peer systems include the generated transaction data in the blockchain ledger).).

Regarding Claim 8:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses:
at least one further computing agent arranged to generate a blockchain transaction relating to income associated with the asset (See at least Haldenby [0188-0189].  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) is arranged to generate a blockchain transaction (i.e. by incorporating transaction data into an additional ledger block) relating to income associated with the asset (i.e. relating to a first electronic transfer of 50% of the proceeds to the financial services account held by the user of the asset).);
at least one further computing agent arranged to generate a blockchain transaction relating to a cost associated with the asset (See at least Haldenby [0188-0189]; see also [0072]; [0096].  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) is arranged to generate a blockchain transaction (i.e. by incorporating transaction data into an additional ledger block) relating to a cost associated with the asset (i.e. relating to a second electronic transfer of 50% of the proceeds to the financial services account held by the one or more merchants).);
at least one further computing agent arranged to process the netting off of income against payments associated with the asset (See at least Haldenby [0150]; [0155]; [0187].  Where at least one further computing agent (i.e. a computer at a financial institution) is arranged to process the netting off (i.e. transfer) of income against payments (i.e. proceeds) associated with the asset.); and
at least one further computing agent arranged to generate and/or transmit an alert to an owner of the asset, the alert providing a notification about an event relating to the asset (See at least Haldenby [0182].  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) is arranged to generate and/or transmit (i.e. via inclusion in the ).

Regarding Claim 9:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein computing agent is arranged to generate a blockchain transaction upon detection of an event or trigger specified in the smart contract (See at least Haldenby [0033-0034]; [0142]; [0186-0189]; Fig. 7.  Where computing agent (i.e. system, e.g., system 140) is arranged to generate a blockchain transaction (i.e. transaction request) upon detection of an event or trigger (i.e. triggering event) specified in the smart contract (i.e. in the rules engine and event trigger list).).

Regarding Claim 10:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein the smart contract is stored in a Distributed Hash Table, and a hash of the smart contract is provided within metadata associated with a blockchain transaction (See at least Haldenby [0024]; [0039]; [0083]; [0086].  Where the smart contract (i.e. rules engine and event trigger list) is stored in a Distributed Hash Table (i.e. public-private ledger), and a hash of the smart contract (i.e. a hash of the rules engine and trigger list) is provided within metadata associated with a blockchain transaction (e.g., when it is added within the genesis block and/or when the hashed copy of the rules engine and event trigger list is appended to data specifying a transaction).).

Regarding Claim 11:
defining an asset comprising a plurality of private cryptographic keys, each private key being associated with an owner of the asset  (See at least Haldenby [0034]; [0074]; [0098]; [0193].  Where an asset (i.e. asset/tracked asset) comprising (i.e. is associated with) a plurality of private cryptographic keys (i.e. private cryptographic keys, e.g., private “crypto” keys) is defined, each private key being associated with an owner of the asset (i.e. “private cryptographic keys (e.g., a private "crypto' key) associated with each owner associated with the assets”).);
generating a registry comprising a plurality of public cryptographic keys (See at least Haldenby [0024]; [0032].  Where a registry (i.e. ledger, e.g., a hybrid public-private ledger) comprising a plurality of public cryptographic keys (i.e. public keys) is generated.), wherein each public key:
corresponds to a private key in the plurality of private cryptographic keys (See at least Haldenby [0058]; [0080-0082]; Fig. 2);
generating a smart contract comprising at least one rule relating to automated generation of one or more blockchain transactions to enable a transfer to be made in respect of the asset (See at least Haldenby [0101]; [0183]; [0186-0189]; Fig. 4; Fig. 7.  Where a smart contract (i.e. rules engine and event trigger list) comprising at least one rule (i.e. one or more established rules, e.g., a disbursement rule) relating to the-automated generation of one or more blockchain transactions (i.e. relating to operations that generate one or more additional ledger blocks) to enable a transfer (e.g., sale, transfer, and/or re-allocation) to be made in respect of the asset (e.g., based on the sale, transfer, and/or re-allocation of the user’s ownership interest in the asset) is generated.); and
using a computing agent to evaluate and/or execute the at least one rule of the smart contract (See at least Haldenby [0101]; [0183]; [0186-0189]; Fig. 4; Fig. 7.  Where a computing agent (i.e. system, e.g., system 140) is used to evaluate (i.e. access and determine) and/or execute (i.e. ).
	Haldenby discloses the generating of secured blockchain-based ledger structures that facilitate the event-based control of tracked assets.  Haldenby [0002].  Haldenby discloses that blocks of conventional and hybrid blockchain ledgers may include common elements of data (e.g., a public key of the recipient, a cryptographic hash of the one or more prior transactions, etc.) that may specify transactions that distribute, transfer, and/or otherwise act upon portions of tracked assets.  Haldenby [0069].  However, Haldenby does not explicitly disclose wherein each public key is associated with a redeem script hash that can be identified within an unspent blockchain transaction.	Poon, on the other hand, teaches wherein each public key is associated with a redeem script hash that can be identified within an unspent blockchain transaction (See at least Poon Section 3.3.5.  Where each public key (i.e. pubkeys, e.g., PAliceF, PBobF) is associated with a redeem script hash (i.e. a Pay to Script Hash) that can be identified within an unspent blockchain transaction (i.e. within a commitment transaction).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haldenby’s method of generating a secured blockchain-based ledger structure that facilitates the event-based control of tracked assets, to include the teachings of Poon, in order to use Bitcoin scripting op-codes to enable the transfer of funds without risk of counterparty theft (Poon Section 12).

	Claims 2 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby in view of Poon, as applied above, and further in view of Wuille Pieter: "Hierarchical Deterministic Wallets", version date February 5, 2016, Retrieved from the Internet: https://github.com/bitcoin/bips/blob/master/bip-0032.mediawiki (“Wuille”) in view of Anshel et al. (US 2013/0077783 A1) (“Anshel”).
Regarding Claim 2:  The combination of Haldenby and Poon discloses the system according to claim 1.  Haldenby further discloses wherein either the first or second entity is the asset and the other of the first entity and second entity is a controller or other entity associated with the asset (See at least Haldenby [0032]; [0034].  Where either the first or second entity is the asset (i.e. asset/tracked asset) and the other of the first entity and second entity (i.e. business entity, e.g. business entity 150) is a controller or other entity associated with the asset (i.e. controlling entity).).
	Haldenby discloses that a master cryptographic key may be generated and that the master cryptographic key can be used to generate additional private “crypto” keys which may be associated with corresponding users.  Haldenby [0073]; [0079].  However, the combination of Haldenby and Poon does not explicitly disclose but Wuille teaches wherein at least one of the plurality of private cryptographic keys is generated as a sub-key of an existing cryptographic key pair (See at least Wuille p. 3 Child key derivation (CKD) functions.  Where at least one of the plurality of private cryptographic keys (i.e. child extended private key) is generated as a sub-key of an existing cryptographic key pair (i.e. parent extended key).) by at least:
determining a first entity second private key based on at least a first entity master private key and a generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key”.  Where a first entity second private key (i.e. child extended private key) is determined based on at least a first entity master private key (i.e. parent extended key) and a generator value (i.e. an index i).);
determining a second entity second private key based on at least a second entity master private key and the generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key”.  Where a second entity second private key (i.e. child ); and
wherein the first entity second public key and the second entity second public key are respectively based on at least the first/second entity master private key and the generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key” and “Private parent key → public child key”.  Where first entity second public key (i.e. public child key) and the second entity second public key (i.e. public child key) are respectively based on at least the first/second entity master private key (i.e. parent extended key) and the generator value (i.e. index i).); .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haldenby’s method of generating a master cryptographic key and using the master cryptographic key to generate additional private “crypto” keys, to include the teachings of Wuille, in order to create a wallet that can be shared partially or entirely with different systems, each with or without the ability to spend coins (Wuille p.2 Abstract).	The combination of Haldenby, Poon, and Wuille does not explicitly disclose but Anshel teaches:
determining a common secret (CS) at a first entity based on the first entity second private key and a second entity second public key, and determining the common secret (CS) at a second entity based on the second entity second private key and first entity second public key (See at least Anshel [0026]; [0040]; Fig. 10.  Where a common secret (CS) at a first entity (i.e. shared secret key at Alice) is determined (i.e. obtained) based on the first entity second private key (i.e. Alice’s private key) and a second entity second public key (i.e. Bob’s public key), and the common secret (CS) at a second entity (i.e. shared secret key at Bob) is determined based on the second entity second private key (i.e. Bob’s private key) and first entity second public key (i.e. Alice’s public key).).

Examiner Note:  The phrase “wherein at least one of the plurality of private cryptographic keys is generated as a sub-key of an existing cryptographic key pair by at least: determining a first entity second private key […]; determining a second entity second private key […]; and determining a common secret (CS) […], wherein: the first entity second public key and the second entity second public key are respectively based on at least the first/second entity master private key and the generator value” is non-functional descriptive material as it only describes, at least in part, how at least one of the plurality of private cryptographic keys is generated, however, Applicant fails to recite a step, or steps, where at least one private cryptographic key is generated.  Rather, the instant claims merely require an “an asset comprising a plurality of private cryptographic keys.”  Additionally, the limitations found in claim 2 do not further refine any of the positively recited steps in claim 1, nor do they refine, modify and/or add to the claimed system (e.g., claim 2 is not adding additional structure to the system disclosed in claim 1).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	The phrase “either the first or second entity is the asset and the other of the first entity and second entity is a controller or other entity associated with the asset” is non-functional descriptive material as it only describes, at least in part, a particular title for the first and second entities, however, the fact that the first and second entities may have a particular title fails to affect how any of the 

Regarding Claim 12:  The combination of Haldenby and Poon discloses the method according to claim 11.  Haldenby further discloses wherein either the first or second entity is the asset and the other of the first entity and second entity is a controller or other entity associated with the asset (See at least Haldenby [0032]; [0034].  Where either the first or second entity is the asset (i.e. asset/tracked asset) and the other of the first entity and second entity (i.e. business entity, e.g. business entity 150) is a controller or other entity associated with the asset (i.e. controlling entity).).
	Haldenby discloses that a master cryptographic key may be generated and that the master cryptographic key can be used to generate additional private “crypto” keys which may be associated with corresponding users.  Haldenby [0073]; [0079].  However, the combination of Haldenby and Poon does not explicitly disclose but Wuille teaches wherein at least one of the plurality of private cryptographic keys is generated as a sub-key of an existing cryptographic key pair (See at least Wuille p. 3 Child key derivation (CKD) functions.  Where at least one of the plurality of private cryptographic keys (i.e. child extended private key) is generated as a sub-key of an existing cryptographic key pair (i.e. parent extended key).) by at least:
determining a first entity second private key based on at least a first entity master private key and a generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key”.  Where a first entity second private key (i.e. child extended );
determining a second entity second private key based on at least a second entity master private key and the generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key”.  Where a second entity second private key (i.e. child extended private key) is determined based on at least a second entity master private key (i.e. parent extended key) and the generator value (i.e. an index i).); and
wherein the first entity second public key and the second entity second public key are respectively based on at least the first/second entity master private key and the generator value (See at least Wuille p. 3 Child key derivation (CKD) functions “Private parent key → private child key” and “Private parent key → public child key”.  Where first entity second public key (i.e. public child key) and the second entity second public key (i.e. public child key) are respectively based on at least the first/second entity master private key (i.e. parent extended key) and the generator value (i.e. index i).); .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haldenby’s method of generating a master cryptographic key and using the master cryptographic key to generate additional private “crypto” keys, to include the teachings of Wuille, in order to create a wallet that can be shared partially or entirely with different systems, each with or without the ability to spend coins (Wuille p.2 Abstract).	The combination of Haldenby, Poon, and Wuille does not explicitly disclose but Anshel teaches:
determining a common secret (CS) at a first entity based on the first entity second private key and a second entity second public key, and determining the common secret (CS) at a second entity based on the second entity second private key and first entity second public key (See at least Anshel [0026]; [0040]; Fig. 10.  Where a common secret (CS) at a first entity (i.e. shared ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haldenby’s method of generating a master cryptographic key and using the master cryptographic key to generate additional private “crypto” keys, to include the teachings of Anshel, in order to allow secure communications to occur between a first and second user (Anshel Abstract).
Examiner Note:  The phrase “wherein at least one of the plurality of private cryptographic keys is generated as a sub-key of an existing cryptographic key pair by at least: determining a first entity second private key […]; determining a second entity second private key […]; and determining a common secret (CS) […], wherein: the first entity second public key and the second entity second public key are respectively based on at least the first/second entity master private key and the generator value” is non-functional descriptive material as it only describes, at least in part, how at least one of the plurality of private cryptographic keys is generated, however, Applicant fails to recite a step, or steps, where at least one private cryptographic key is generated.  Rather, the instant claims merely require that “an asset comprising a plurality of private cryptographic keys” is defined.  Additionally, the limitations found in claim 12 do not further refine any of the positively recited steps in claim 11.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 13:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses wherein the transfer is a transfer of currency to be made in respect of the asset, and wherein the transfer relates to income or costs associated with the asset wherein the currency is Bitcoin, or any digital currency, or a tokenised value (See at least Haldenby [0110-0112]; [0150]; [0183]; [0186-0189]; Fig. 7.  Where the transfer (e.g., sale, transfer, and/or re-allocation) is a transfer of currency (i.e. electronic transfer of funds, e.g., Bitcoins) to be made in respect of the asset (e.g., based on the sale, transfer, and/or re-allocation of the user’s ownership interest in the asset), and wherein the transfer relates to income (e.g., proceeds derivative of the sale) or costs (e.g., theft) associated with the asset wherein the currency is Bitcoin, or any digital currency, or a tokenised value.).

Regarding Claim 14:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses wherein the at least one rule provided in the smart contract defines a payment schedule associated with the asset (See at least Haldenby [0072] “user 110 may specify a particular distribution of tracked assets (e.g., recurring bill payments, distributions to other owners, etc.) in response to an accident involving user 110 and/or user 110's death (e.g., triggering events).”; [0096]; see also [0101]; [0183]; [0186-0189]; Fig. 4; Fig. 7.  Where at least one rule (i.e. one or more established rules, e.g., a disbursement rule) provided in the smart contract (i.e. rules engine and event trigger list) defines a payment schedule (e.g., recurring bill payment) associated with the asset.).

Regarding Claim 15:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses the step of arranging the computing agent to communicate with further computing agents, and arranging each of said further computing agents to perform a task associated with the asset (See at least Haldenby [0039]; [0048-0052]; [0075]; Fig. 1.  Where the computing agent (i.e. system, e.g., system 140) is arranged to communicate with further computing agents (i.e. peer systems, e.g., per systems 160), each of said further computing agents arranged to perform a task (e.g., hash the encrypted rules engine and event trigger list (i.e. smart contract) into the genesis block) associated with the asset.).

Regarding Claim 16:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 15.  Haldenby further discloses wherein the computing agent is arranged to coordinate and/or authorize activities of each of the further computing agents (See at least Haldenby [0170]; [0189].  Where the computing agent (i.e. system, e.g., system 140) is arranged to coordinate and/or authorize activities of each of the further computing agents (e.g., by providing encrypted data corresponding to an updated list of event triggers and an update rules engine, and/or by generating transaction data and transmitting the transaction data to one or more peer systems so that the one or more peer systems include the generated transaction data in the blockchain ledger).).

Regarding Claim 17:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses the step of providing:
at least one further computing agent arranged to generate a blockchain transaction relating to income associated with the asset (See at least Haldenby [0188-0189].  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) is arranged to generate a blockchain transaction (i.e. by incorporating transaction data into an additional ledger block) relating to income associated with the asset (i.e. relating to a first electronic transfer of 50% of the proceeds to the financial services account held by the user of the asset).);
at least one further computing agent arranged to generate a blockchain transaction relating to a cost associated with the asset (See at least Haldenby [0188-0189]; see also [0072]; [0096].  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) is arranged to generate a blockchain transaction (i.e. by incorporating transaction data into an additional ledger block) relating to a cost associated with the asset (i.e. relating to a second electronic transfer of 50% of the proceeds to the financial services account held by the one or more merchants).);
at least one further computing agent arranged to process the netting off of income against payments associated with the asset (See at least Haldenby [0150]; [0155]; [0187].  Where at least one further computing agent (i.e. a computer at a financial institution) is arranged to process the netting off (i.e. transfer) of income against payments (i.e. proceeds) associated with the asset.); and
at least one further computing agent arranged to generate and/or transmit an alert to an owner of the asset, the alert providing a notification about an event relating to the asset (See at least Haldenby [0182].  Where at least one further computing agent (i.e. one or more peer systems, e.g., peer systems 160) is arranged to generate and/or transmit (i.e. via inclusion in the ).

Regarding Claim 18:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses wherein computing agent is arranged to generate a blockchain transaction upon detection of an event or trigger specified in the smart contract (See at least Haldenby [0033-0034]; [0142]; [0186-0189]; Fig. 7.  Where computing agent (i.e. system, e.g., system 140) is arranged to generate a blockchain transaction (i.e. transaction request) upon detection of an event or trigger (i.e. triggering event) specified in the smart contract (i.e. in the rules engine and event trigger list).).

Regarding Claim 19:  The combination of Haldenby, Poon, Wuille and Anshel discloses the method according to claim 12.  Haldenby further discloses wherein the smart contract is stored in a Distributed Hash Table, and a hash of the smart contract is provided within metadata associated with a blockchain transaction (See at least Haldenby [0024]; [0039]; [0083]; [0086].  Where the smart contract (i.e. rules engine and event trigger list) is stored in a Distributed Hash Table (i.e. public-private ledger), and a hash of the smart contract (i.e. a hash of the rules engine and trigger list) is provided within metadata associated with a blockchain transaction (e.g., when it is added within the genesis block and/or when the hashed copy of the rules engine and event trigger list is appended to data specifying a transaction).).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Wilson, JR. et al. (US 2017/0103385 A1) discloses a digital asset settlement method includes receiving from a first user an authorization for a conditional transaction involving a digital right, which has been digitized on a distributed ledger, matching the authorization for transaction from the first user with an authorization for transaction from at least one other user, settling the transaction between at least the first and other users if the conditional is met, and memorializing the settled transaction on the distributed ledger.  Wilson Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 11, 2021

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685